The following order has been entered on the motion filed on the 15th day of February 2006 by Legal Aid of NC, NC Justice Center, Legal Services of Southern Piedmont, Legal Aid Society of Northwest NC, Carolina Legal Assistance and NC Association of Women Attorneys for leave to file Amici Curiae Brief:"Motion Allowed. Unless already submitted, the Amici Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 20th day of February 2006."